DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to Applicant’s filing dated October 13, 2020.  Claim 20 has been canceled.  Claims 1-19 are currently pending and have been considered, as provided in more detail below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwatani et al. (US 7,316,441 B2).
Ends of the link arms 44a and 44b are respectively vertically rotatably supported by the side portions of the widthwise slide base 41 via axles 44c and 44d and opposite ends thereof are rotatably connected to the side portions of an auxiliary base 45”, i.e. the lifting arm 44a/44b is rotatably attached to the base member 45/41 so that the lifting arm and base member can rotate with respect to each other), and a track member (Fig. 7, 47) to which the base member (Fig. 7, 45 and 41) is slidably attached such that the base member 45/41 is configured to slide along the track member (col. 7 ln. 51-56 disclose that the base member 45/41 is a sliding member that moves along track member 47), wherein the seat base (Fig. 4, 11 of 10) is movable, via the lifting arm, between a first position (Fig. 8, (A) illustrates the first position) and a second position (Fig. 8, (C) illustrates the lowered position which is interpreted as the second position), wherein the first position is elevated with respect to the second position (Fig. 8 illustrates the different positions and clearly demonstrate that the first position (A) will be elevated with respect to the second position (C) when the lifting arm facilitates upward or downward movement).
As to claim 2, Iwatani et al. disclose wherein the lifting arm (Fig. 4, 44a/44b) is connected to the seat base (11 of 10 with 51) such that the seat base remains in a given horizontal orientation as the seat base is moved between the first and second positions (Fig. 8 illustrates a seat base 11 of 10 remained in the horizontal orientation as it is moved between multiple positions).  
Regarding claim 3, Iwatani et al. disclose wherein the lifting arm is connected to the seat base such that the seat base is rotatable within the given horizontal orientation as the seat base is moved between the first and second positions (Fig. 8).  

Regarding claim 5, Iwatani et al. disclose wherein a seat back (Fig. 9, 12) is rotatably connected to the seat base so as to move between a position adjacent the seat base and a position substantially orthogonal to the seat base (Fig. 9 illustrates 12 orthogonal to the seat base).
As to claim 6, Iwatani et al. disclose wherein the track member (Fig. 7, 47) is mounted within a vehicle (col. 2 ln. 10-14), that vehicle having a passenger seat (Fig. 9, illustrates the passenger seat including 10), and the track member (Fig. 7, 47) is mounted such that the seat base is adjacent to the passenger seat when the seat base is in the first position (Fig. 9 illustrates the seat base 11 and 51 adjacent to the passenger seat when in the first position).  
Regarding claim 7, Iwatani et al. disclose wherein the track member is mounted within the vehicle such that the seat base extends out of the vehicle and adjacent to ground level when the seat base is in the second position (Fig. 8).  
As to claim 8, Iwatani et al. disclose wherein the vehicle has a passenger door (Fig. 4, door element fits within element K), and the track member is mounted adjacent to the passenger door (col. 7 ln. 49-54).  
Regarding claim 9, Iwatani et al. disclose wherein the vehicle has a front window, and the track member is mounted between the passenger seat and the front window (col. 5 ln. 60-67).  
As to claim 10, Iwatani et al. disclose wherein the seat base is movable with respect to the lifting arm such that when the seat base is not occupied it does not obstruct the view of through the front window from an occupant of the passenger seat (Fig. 9 illustrates the seat base in a position such that it does not obstruct the view through a front window of the vehicle since it is positioned alongside of a vehicle door position).

As to claim 12, Iwatani et al. disclose wherein a motive drive assembly (Fig. 9, 52a) is connected to the lifting arm and base member (Fig. 9 illustrates 52a connecting to the lifting arm and the base member), and motion of the base member relative to the track member are controlled by a user actuated interface of the motive drive assembly (col. 8 ln. 59-67 and col. 7 ln. 1-12).  
Regarding claim 14, as amended, Iwatani et al. disclose a passenger floor (Fig. 4, F) positioned at an elevation; and a chair lift assembly (Fig. 8, 48) including:Application No. 16/501,243 Page 4a seat base (Fig. 8, 11 of 10 and Fig. 4, 11 and Fig. 9, 51 with 45), a lifting arm (Fig. 4, 44a/44b) coupled to the seat base (Fig. 4 illustrates lifting arm 44a connected to seat base 11 and seat base 51 with 45 and Fig. 10 illustrates lifting arm 44b coupled to seat base 45), a base member (Fig. 9, 45 and 41) to which the lifting arm is rotatably coupled (col. 7 ln. 20-24 disclose “Ends of the link arms 44a and 44b are respectively vertically rotatably supported by the side portions of the widthwise slide base 41 via axles 44c and 44d and opposite ends thereof are rotatably connected to the side portions of an auxiliary base 45”, i.e. the lifting arm 44a/44b is rotatably coupled to the base member 45/41 so that the lifting arm and base member can rotate with respect to each other), and a track member (Fig. 7, 47) to which the base member (Fig. 7, 41 and 45) is slidably coupled such that the base member is configured to slide along the track member a track member (Fig. 7, 47) to which the base member (Fig. 7, 41 and 45) is slidably attached such that the base member is configured to slide along the track member (col. 7 ln. 51-56 disclose that the base member 41 and 45 is a coupled sliding member that moves along track member 47), wherein the seat base is movable, via the 
As to claim 16, Iwatani et al. disclose further comprising a passenger seat (Fig. 9, illustrates the passenger seat including 10) coupled to the passenger floor (Fig. 4, F), wherein the track member is mounted such that the seat base is adjacent to the passenger seat when the seat base is in the first position (Fig. 9 illustrates the seat base 11 and 51 adjacent to the passenger seat when in the first position).  
Regarding claim 17, Iwatani et al. disclose wherein the seat base is rotatable coupled to the lifting arm (Fig. 4).  
As to claim 18, Iwatani et al. disclose wherein the seat base is coupled to the lifting arm such that the seat base can rotate around two different axes (Fig. 4, 44c and 44e) with respect to the lifting arm (col. 11 ln. 24-34).  
Regarding claim 19, Iwatani et al. disclose wherein the chair lift assembly includes a motor-driven drive assembly operably coupled to the lifting arm and the base member to move the seat base between the first position and the second position (col. 9 ln. 25-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (US 7,316,441 B2).
Iwatani et al. disclose the claimed invention including wherein the vehicle has a passenger floor (Fig. 4, F) at a given elevation, a track member and a seat base that extends above the elevation of the passenger floor when in the first position and extends below the elevation of the passenger floor when in the second position (Fig. 3 illustrates the seat base extending above the elevation of the passenger floor and Fig. 4 illustrates the seat base extending below the passenger floor F).
Iwatani et al. do not explicitly disclose wherein the track member is mounted within the recreational vehicle below the elevation.  
Section 2144.04 of the MPEP sets forth that changing the position of an element is held unpatentable because shifting the position of an element does not necessarily modify the operation of a device.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
It would have been obvious to one of ordinary skill before the effecting filing date of the claimed invention to modify the track member so that it is mounted within the recreational vehicle below the elevation because the placement of the track member below the elevation of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/January 13, 2021                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612